831 F.2d 410
18 Envtl. L. Rep. 20,036
CRESENZI BIRD IMPORTERS, INC., Novak's Tropical Aviary,Inc., and Supreme Exotic Birds, Inc., Plaintiffs-Appellants,v.The STATE OF NEW YORK, the New York State Department ofEnvironmental Conservation, and Henry G. Williams, asCommissioner of the New York State Department ofEnvironmental Conservation, Defendants-Appellees.
No. 175, Docket 87-7393.
United States Court of Appeals,Second Circuit.
Argued Oct. 26, 1987.Decided Oct. 27, 1987.

Jane Bilus Gould, White Plains, N.Y.  (Lovett & Gould, Christine V. Knepper, of counsel), for plaintiffs-appellants.
Ezra I. Bialik, New York City, Asst. Atty. Gen., Environmental Protection Bureau, (Robert Abrams, Atty. Gen., Betsy Martin, Law Intern, of counsel), for defendants-appellees.
Raymond B. Ludwiszewski, Associate Deputy Atty. Gen., U.S. Dept. of Justice, Washington, D.C.  (Roger J. Marzulla, Acting Asst. Atty. Gen., Rudolph Guiliani, U.S. Atty., Donald A. Carr and Louise Doherty Jacobs, James E. Salzman, Harvard Law School student, on brief) for U.S. as amicus curiae.
John A. Humbach, Nat. Audubon Society, c/o Pace University School of Law, White Plains, N.Y., for Nat. Audubon Society as amicus curiae.
Before FEINBERG, Chief Judge, NEWMAN and WINTER, Circuit Judges.
PER CURIAM:


1
Plaintiffs appeal from a judgment of the United States District Court for the Southern District of New York, William C. Conner, J., dismissing their complaint and denying them a preliminary injunction in their challenge to the New York Wild Bird Law, N.Y.Envtl.Conserv.Law Sec. 11-1728 (McKinney 1984), and regulations promulgated thereunder, on various federal and state constitutional and statutory grounds.  The judgment of the district court is affirmed substantially for the reasons given by Judge Conner in his thorough opinion reported at 658 F.Supp. 1441 (S.D.N.Y.1987).